IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,306-01


EX PARTE BRANDON COLBY JONES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR12-175-3 HC IN THE 4TH DISTRICT COURT

FROM RUSK COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
building and sentenced to two years' imprisonment. 
	Applicant contends that he was denied his right to appeal.  We remanded this application to
the trial court for findings of fact and conclusions of law.  It concluded that Applicant was denied
his right to appeal and recommended that we grant relief.  
	We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in cause number CR12-175-3 from the 4th District Court of Rusk County. 
Applicant is ordered returned to that time at which he may give a written notice of appeal so that he
may then, with the aid of counsel, obtain a meaningful appeal.  Within ten days of the issuance of
this opinion, the trial court shall determine whether Applicant is indigent.  If Applicant is indigent
and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to
represent Applicant on direct appeal.  All time limits shall be calculated as if the sentence had been
imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: June 12, 2013
Do not publish